In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Westchester County, dated October 17, 1960, dismissing the writ and remanding him to respondent’s custody. Relator is imprisoned under a judgment of the County Court, Kings County, entered January 19, 1960, convicting him, upon his plea of guilty, of the crime of robbery in the third degree, and sentencing him to serve a term of two and one-half to five years. The writ was issued upon allegations in the petition, made by relator’s attorney, that a policeman had threatened to arrest relator on another charge if relator revealed to the court his prior brutal treatment by the police; and that, as a consequence of such threat, relator was coerced into pleading guilty. Order affirmed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.